UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


         -v-
                                                            No. 18-cr-373-6 (RJS)
                                                                  ORDER
 TYRELL SUMPTER,

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         With the consent of the parties, IT IS HEREBY ORDERED THAT Defendant’s

sentencing, which is currently scheduled for July 7, 2021, will instead take place on Thursday,

July 15, 2021 at 10:00 a.m. in Courtroom 15A at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, NY 10007.         Defendant shall file his sentencing

submission by July 1, 2021, and the government shall file its sentencing submission by July 8,

2021.

SO ORDERED.

Dated:         June 8, 2021
               New York, New York


                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation
